Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 26, the recitation of “when the load of the power plant is below the trigger load: injecting combustible gas into the fluidized bed material outside the furnace, the combustible gas being ignited by the fluidized bed material when the combustible gas comes into contact with the fluidized bed material having a temperature at or above a minimum temperature required to ignite the combustible gas, superheating steam with the fluidized bed superheater, additionally heating the fluidized bed material outside the furnace such that the temperature of the superheated steam entering the steam turbine is at or near its maximum temperature, wherein the additional heating of the fluidized bed material is brought about by combustion of the injected combustible gas”; in claim 42, the recitations of “when the load of the power plant is below the trigger load, control injection of combustible gas into the fluidized bed material outside the furnace such that the temperature of steam entering the steam turbine is maintained at or near its maximum temperature, wherein additional heating of the fluidized bed material is brought about by combustion of the combustible gas which is injected into the fluidized bed material and ignited by the fluidized bed material when the combustible gas comes into contact with the fluidized bed material having a temperature at or above a minimum temperature required to ignite the combustible gas”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 26 or 42, are neither disclosed by a single prior art reference nor rendered obvious by a 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arpalahti, Phalen, Kokko, and Morin disclose steam turbine power plants using fluidized bed, furnace, and supplemental heaters.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/1/2022